Notice of Pre-AIA  or AIA  Status
Claims 1-32 remain for examination.  The amendment filed 5/4/21 amended claims 1, 9, 17, and 25.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-32 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-15, 17-22, & 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,473,941 (hereinafter, “Palin”) in view of “Understanding Bluetooth Security” (hereinafter, “Loveless”).

Regarding claims 1 and 9: 
Palin discloses a wireless communication device and a method for wireless communication by a wireless communication device, comprising: obtaining a key for wireless communications (a shared secret key, such as col. 14, lines 5-15 and element 130 of Figure 3A); receiving synchronization information, different than the key, broadcast by a second wireless communication device via a forward channel (NONCE[A], col. 19, lines 37-42) for enabling receiving devices including the first 
	Palin is silent regarding the forward channel used by the invention as being unidirectional.  However, Loveless discloses that the Bluetooth LE protocol employed by the preferred embodiment of Palin wherein among the methods that Bluetooth devices 

Regarding claims 2 and 10:	Palin further discloses wherein the wireless communications are broadcast isochronous packets and wherein receiving the at least one wireless communication includes synchronizing, based on the synchronization information, with a broadcast isochronous stream to receive at least one broadcast isochronous packet (col. 9, line 11 – col. 13, line 55; col. 15, line 38 – col. 16, line 19). 

Regarding claims 3 and 11:	Palin further discloses wherein the key is a Group Long Term Key (GLTK), and wherein the portion of the synchronization information includes a Group Session Key 

Regarding claims 4 and 12:	Palin further discloses wherein generating the authentication token based on the combination of the nonce and the portion of the synchronization information includes forming a concatenation of the nonce, the GSKD and the GIV (Ibid). 

Regarding claims 5 and 13:	Palin further discloses wherein generating the secret code based on the key and the authentication token includes hashing the authentication token with a hash function using the GLTK to generate a hash, the secret code being, or being based on, the hash (Ibid). 

Regarding claims 6 and 14:	Palin further discloses wherein the received at least one wireless communication is encrypted, the method further including: generating a Group Session Key (GSK) for the wireless communications based on the GLTK and the GSKD; and decrypting the received at least one wireless communication using the GSK (Ibid). 

Regarding claims 7 and 15:	Palin further discloses wherein the forward channel is an isochronous channel and wherein receiving the synchronization information includes receiving the 

Regarding claims 17 and 25:
Palin discloses a wireless communication device and a method for wireless communication by a first wireless communication device, comprising: generating a key for wireless communications (a shared secret key, such as col. 14, lines 5-15 and element 130 of Figure 3A); generating synchronization information for the wireless communications (col. 19, lines 36-37); transmitting the synchronization information via a forward channel (col. 19, lines 37-41); receiving a challenge request from a second wireless communication device via a backward channel, the challenge request including an authentication token, the authentication token being based on a combination of a nonce and at least a portion of the synchronization information (col. 19, lines 49-55); generating a secret code based on the key and the authentication token (col. 19, line 66 – col. 20, line 4); transmitting a challenge response that includes the secret code to the second wireless communication device via the backward channel (col. 20, lines 8-14); and transmitting at least one wireless communication via a forward channel (Ibid, and col. 17, lines 20-24). Further regarding claim 25, Palin further recites a processor and memory (col. 2, lines 45-50).

Regarding claims 18 and 26:	Palin further discloses wherein the wireless communications are broadcast 

Regarding claims 19 and 27:	Palin further discloses wherein the key is a Group Long Term Key (GLTK), and wherein the portion of the synchronization information includes a Group Session Key Diversifier (GSKD) and a Group Initialization Vector (GIV) (col. 13, line 56 – col. 15, line 37). 

Regarding claims 20 and 28:	Palin further discloses wherein generating the secret code based on the key and the authentication token includes hashing the authentication token with a hash function using the GLTK to generate a hash, the secret code being, or being based on, the hash (Ibid). 

Regarding claims 21 and 29:	Palin further discloses 19, further including: generating a Group Session Key (GSK) for the wireless communications based on the GLTK and the GSKD; and encrypting the at least one wireless communication using the GSK prior to transmitting the at least one wireless communication (Ibid). 

. 

Claims 8, 16, 24 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Palin as applied to claims 1 & 9 above, and further in view of Kim (U.S. Patent Publication 2018/0310175).

Regarding claims 8 and 16:	Although Palin discloses repeating the steps of generating a second nonce; generating a second authentication token based on a combination of the second nonce and at least the portion of the synchronization information; generating a second secret code based on the key and the second authentication token; and transmitting a second challenge request to the second wireless communication device via the backward channel, the second challenge request including the second authentication token (cols 19-20, as cited in the rejection of claims 1 & 9), nevertheless neither Palin nor Loveless explicitly disclose wherein, responsive to not receiving the challenge response via the backward channel within an expiration time, the method further includes: initiating a backoff operation and otherwise repeating the authentication attempt anew.  However, Kim discloses a related invention for coordinating authentication of multiple devices on a network such as Bluetooth (paragraph 0088; cf. Palin at col. 1, lines 15-30) wherein the 

Regarding claims 24 and 32:	Palin does not explicitly disclose wherein the challenge response further includes an acknowledgement (ACK) of the challenge request.  However, Kim discloses a related invention for coordinating authentication of multiple devices on a network such as Bluetooth (paragraph 0088; cf. Palin at col. 1, lines 15-30) wherein the use of ACK packets to acknowledge authentication frames [i.e. challenge requests] was well known in the art (Kim, paragraphs 0121 & 0130).  It would have been immediately obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to ensure that a challenge request in the Palin invention is responded to with an ACK packet, as doing so was a known technique in the art that prevents unnecessary retransmissions which could otherwise congest the network (Kim, paragraphs 0006-0009).

Claims 23 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Palin in view of Loveless as applied to claims 18 & 26 above, and further in view of Morioka (U.S Patent Publication 2009/0123131).

Regarding claims 23 and 31:	Neither Palin nor Loveless explicitly disclose ending the transmission of the broadcast isochronous stream; at a time after the end of the transmission, receiving a second challenge request from a third wireless communication device via a second backward channel, the second challenge request including a second authentication token; and dismissing the second challenge request without responding to the second challenge request based on a determination that the transmission has ended.  However, Morioka discloses a related invention wherein, as part of the authentication process, the authentication process includes data indicative of inter alia the end time of a broadcast stream (paragraph 0148) and that authentication is conditional on a variety of parameters being satisfied, including inter alia the validity period information (i.e. when a stream is actively being broadcast: paragraph 0150).  It would have been obvious prior to the time of the instant invention to deny any attempt by a device in the Palin invention to authenticate in order to access a stream that has already ceased broadcasting, as this was a known option within the grasp of those of ordinary skill in the art.  If denying access to a non-existent stream would lead to success, it would be the result not of innovation but of ordinary skill and common sense.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publication 2015/0341879 (Shtrom).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        8/12/2021

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435